OPINION — AG — **** HOUSEBOATS — DISPOSAL SYSTEM ANCHORAGE RULES FOR HEALTH STANDARDS **** TITLE 82 Ohio St. 1961 875 [82-875], AS AMENDED, PROVIDES THAT THE PUBLIC HAS THE RIGHT TO FREE ANCHORAGE ON GRAND LAKE FOR PRIVATE PURPOSES. THE GRAND RIVER DAM AUTHORITY IS AUTHORIZED TO LIMIT THIS RIGHT BY PASSING REASONABLE RULES AND REGULATIONS IN THE INTEREST OF THE PUBLIC HEALTH AND SAFETY. A RULE PASSED FOR SANITARY REASONS PROVIDING THAT ANCHORAGE SHALL NOT BE ALLOWED IN ANY ONE LOCATION FOR MORE THAN 48 HOURS, AND THAT AT THE END OF THE 48 HOURS PERIOD A NEW ANCHORAGE MAY NOT BE TAKEN UP WITH ONE (1) MILE OF THE ANCHORAGE PREVIOUSLY USED IS NOT A REASONABLE RULE IN THE INTEREST OF THE PUBLIC HEALTH AND SAFETY WHEN APPLIED TO A HOUSEBOAT HAVING AN INCINERATOR TYPE DISPOSAL SYSTEM WHICH DOES NOT DISCHARGE INTO THE LAKE AND WHICH HAS BEEN APPROVED BY THE DEPARTMENT OF PUBLIC HEALTH AS NOT CONSTITUTING ANY HEALTH HAZARD WHEN USED ON HOUSEBOATS. CITE: 82 Ohio St. 1961 875 [82-875], 82 Ohio St. 1961 862 [82-862](P) (MAX A. MARTIN)